Citation Nr: 1714205	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  05-24 373	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a chronic left knee condition to include as secondary to service-connected bilateral pes planus.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

3. Entitlement to an extraschedular evaluation for bilateral pes planus from April 29, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1998 to March 1998.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, granted the Veteran's claim for service connection for bilateral pes planus and assigned an initial 10 percent rating and denied service connection for a left knee condition.  The matters are now under the jurisdiction of the Columbia, South Carolina RO. 

The Board previously remanded the claims of entitlement to service connection for a chronic left knee condition and TDIU for additional development in the December 2012 Board decision.  In August 2015, the Board again remanded these claims for additional development.  

Regarding the claim for an extraschedular rating for bilateral pes planus, in a June 2013 Order, the U.S. Court of Appeals for Veterans Claims (Court) upheld a Joint Motion of the parties, vacating and remanding the Board's December 2012 decision that denied a rating in excess of 10 percent for bilateral pes planus.  In February 2014, the Board remanded the case for further development.  In a June 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased, 50 percent rating for pes planus effective April 29, 2014.  In an October 2014 decision, the Board awarded separate 20 percent disability ratings for right and left foot pes planus prior to April 29, 2014 and denied a disability rating in excess of 50 percent for bilateral pes planus from April 29, 2014.  In an October 2015 Order, the Court granted a joint motion of the parties, vacating and remanding the part of the October 2014 Board decision that denied a disability rating in excess of 50 percent for pes planus beginning April 29, 2014.  In December 2015, the Board denied a schedular rating in excess of 50 percent for bilateral pes planus and remanded the claim on an extraschedular basis.  At that time, the Board noted that the Joint Motion had specifically requested that the portion of the Board's decision that assigned initial disability ratings of 20 percent for bilateral pes planus prior to April 29, 2014, remain undisturbed, and that the matter of the rating for pes planus prior to April 29, 2014 had been abandoned.  The Board has characterized the issue accordingly.  

The issues of entitlement to service connection for a chronic left knee condition to include as secondary to service-connected bilateral pes planus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 29, 2014, the Veteran's service-connected bilateral pes planus has been adequately contemplated by the rating schedule and has not reflected an exceptional disability picture.


CONCLUSION OF LAW

From April 29, 2014, the criteria for an extraschedular evaluation for service-connected bilateral pes planus have not been met.  38 C.F.R. § 3.321 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All necessary development and assistance has also been accomplished in this case.  It appears that all known and available VA, private, and Social Security records relevant to the extraschedular issue on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  

Pursuant to directives from the Board's prior December 2015 remand, the AOJ referred to the Director of Compensation Service the matter of entitlement to an extraschedular evaluation for service-connected bilateral pes planus in June 2016.  The claim seeking an extraschedular rating was most recently readjudicated by an August 2016 SSOC.  The Board thus concludes that there was substantial compliance with instructions from the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet VA's duties to notify and assist.  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

The Veteran's current compensably rated service-connected disabilities are bilateral pes planus, rated 50 percent disabling from April 29, 2014; mood disorder associated with pes planus evaluated at 30 percent, from January 23, 2015; right hallux valgus status post bunionectomy rated at 10 percent from October 1, 2005; and left hallux valgus status post bunionectomy rated at 10 percent from October 1, 2007.

In a December 2015 decision, the Board remanded the case to have the AOJ determine whether referral to the Director of Compensation Service for an extraschedular rating for the service-connected bilateral pes planus disability with consideration of the collective impact of his service-connected disabilities was warranted.  

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

As noted above, the Board's December 2015 decision denied an increased schedular rating for the Veteran's bilateral pes planus from April 29, 2014, and the Veteran has not appealed that decision.  Thus, as the schedular evaluation was already finally addressed by that decision, the Board will not go into a detailed analysis regarding the application of the rating schedule to the Veteran's bilateral pes planus as that could result in an improper readjudication of a finally decided claim.  Instead, the Board will discuss more generally whether the rating schedule criteria used to evaluate the Veteran's foot disabilities were adequate.

As will be explained in detail in the below analysis, the Board finds that the Veteran is not entitled to an extraschedular rating for service-connected bilateral pes planus.

Bilateral acquired flatfoot that is moderate with a weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 30 percent rating.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

On April 2014 VA examination, the examiner diagnosed the Veteran with bilateral pes planus.  The Veteran reported ongoing pain in her feet at rest and with standing.  With weight bearing, she had a pain/cramping sensation on top of the foot just proximal to first metatarsophalangeal (MTP) joint along with increased pain and cramping in the bottom of the foot near the heel with a sharp, stabbing pain which became excruciating, and an aching pain on the lateral heel as well.  She reported swelling of the feet with use.  She had minimal to no relief with orthotics as she had great difficulty using them due to ongoing foot swelling. 

There was pain on physical examination, which contributed to functional loss, including less movement than normal, pain on movement, pain on weight bearing, pain on non-weight bearing, swelling, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner noted that due to her pes planus, the Veteran could not perform any extended standing or walking (more than 10 to 15 minutes). The examiner also noted that while the Veteran had some symptoms from her hallux valgus status post-surgery bilaterally, the predominant limiting symptom for her was her pes planus.  She did have calluses, which she kept to a minimum
through abrasion/self-treatment but the areas of callus (posterior/medial heel)
were definitely present on examination.  Her gait was mildly antalgic due to her foot condition.

On April 2015 psychiatric examination, the examiner noted a diagnosis of mood 
disorder due to depression due to her service-connected bilateral pes planus.  The 
Veteran reported good family life and that she did not take anti-depressants.  The 
examiner observed that her memory, attention, and concentration were intact, and her receptive and expressive language was consistent with her reported education/employment history.  There was no indication of psychosis, hallucinations or delusions, and her mood was depressed.  The examiner noted the Veteran had symptoms of depressed mood and chronic sleep impairment.  The examiner concluded that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

On April 2015 VA foot examination, the examiner noted previous diagnoses of pes planus, hallux valgus, plantar fasciitis, and calcaneal spurs.  The Veteran reported
that she had pain upon standing when she woke up in the morning.  The pain eased after walking a few minutes but continued throughout the day.  She reported swelling and cramping in her feet.  She stretched her feet with rubber bands daily and took Motrin for pain.  She reported flare-ups upon standing, walking, and climbing a flight of stairs.  The examiner noted pain, swelling, callouses, and pain that was not alleviated with orthotics or arch supports.  Physical examination noted pain on movement, pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, interference with standing, and lack of endurance.  There was evidence of marked deformity and pronation of both feet.  Mild hallux valgus of both feet was noted.  The examiner noted that the Veteran had not been working since 2005 when she was hospitalized for pancreatitis and that since about 2007 she had been experiencing depression.  The examiner opined that the Veteran's foot condition did not preclude sedentary employment, and that she would not be able to perform manual work that required standing, walking, or climbing stairs.  

In an August 2016 opinion, the Director of Compensation Service noted that the Veteran had a combined rating of 80 percent.  The Director considered the applicability of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Director noted that on the April 2015 VA foot examination, the Veteran reported that she last worked in May 2005, and she attributed her quitting to her feet disabilities.  The VA examiner had noted that bilateral feet disabilities, including the left and right hallux valgus impacted her ability to stand, walk, and ambulate on stairs and that the conditions did not impact the ability to perform sedentary employment.  The April 2015 mental examination revealed that the Veteran's symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Director opined that when considering the service-connected disabilities individually and collectively there is no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that render application of the current schedular rating criteria inadequate.  The severity of each service-connected disability was adequately addressed under the current schedular rating criteria; thus, she concluded extraschedular evaluation was not warranted.

In March 2017 written argument, the Veteran's representative argued that the Director did not consider the Veteran's reports of flare ups of pain and the severity of the Veteran's pain, which she had at one point reported being 10 on a 10 pain scale. 

In examining the probative evidence of record, the Board concludes that the symptoms the Veteran experiences for her bilateral pes planus are adequately contemplated in the rating criteria that evaluate the feet.  The Veteran is currently rated at 50 percent for bilateral pes planus which contemplates pronounced acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances.  Additionally, despite the Veteran's representative's arguments to the contrary, ratings for the feet consider the applicability of 38 C.F.R. § 4.59, regarding the impact of painful motion and flare ups.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016 ) (finding, in a case involving foot disabilities, that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements).  The medical and lay evidence of record fails to show any unique or unusual symptoms of the Veteran's foot disabilities, including her left foot scar residual from a bunionectomy or bilateral hallux valgus, which would render the schedular criteria inadequate.  Thus, the rating criteria adequately contemplate the symptoms alleged by the Veteran.    

The Board has also considered the applicability of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The only disability the Veteran is service-connected for, other than her foot disabilities, is a mood disorder.  Symptoms of that disability have been shown to include depression and chronic sleep impairment.  These symptoms are contemplated by the schedular rating criteria used to evaluate psychiatric disabilities.  38 C.F.R. § 4.130.  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have been attributed to a specific service-connected condition that are not contemplated by any applicable rating criteria.  

Accordingly, the Board finds that, even when considering the collective impact of the Veteran's foot disabilities and mood disorder, the rating criteria adequately contemplate the Veteran's symptoms and that the Veteran's disability is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preponderance of the evidence is against a finding that the Veteran's bilateral pes planus causes an exceptional or unusual disability picture, to include when considering the collective impact of the Veteran's service-connected disabilities, an extraschedular rating for bilateral pes planus from April 29, 2014 is not warranted, and the benefit of the doubt doctrine is not for application.


                                                            ORDER

An extraschedular evaluation for service-connected bilateral pes planus from April 29, 2014 is denied.


REMAND

In December 2012, the Board remanded the case for a medical opinion to address the Veteran's left knee service connection claim.  In response, the Veteran was provided a new VA compensation examination.  The report of the examination, dated in December 2014, contained a finding that the Veteran did not have a current left knee disorder.  However, in an apparent contradiction, the report also stated that a left knee condition did not relate to service.  Due to this apparent inconsistency, the case was remanded for a clarifying medical opinion. 

The August 2015 Board remand requested another opinion to address service connection for the Veteran's left knee disorder and secondary service connection due to the Veteran alleging that her left knee problems stemmed from her service-connected bilateral foot disabilities.  The report of the examination, dated in January 2016, contained a finding that there was no confirmed diagnosis of the left knee in the records.  In the remand instructions, the Board noted that the left knee disorders of patellofemoral syndrome had been diagnosed in July 2005 and degenerative joint disease had been diagnosed in October 2007.  It is not clear if the examiner did not locate these diagnoses upon review of the record or if she did not agree with the diagnoses.  Also, once again, in an apparent contradiction, the report stated that "it is less likely that the left knee disorder diagnosed during the appeal period began in service, was caused by service, or is otherwise related to active military service."  The opinion also did not adequately address questions regarding secondary service connection.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the case must be remanded again for a clarifying medical opinion. 

Further, any recent VA treatment records relevant to this claim should be included in the claims file.  The most recent records are dated in June 2016. 

Also requiring a remand is the fact that, following the August 2015 Board remand, evidence including that identified above was never reviewed by the AOJ despite the Board's specific remand directive ordering that, after obtaining the examination and opinion, the issue should be readjudicated and, if it was not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and her representative.  In this regard, no SSOC has been issued in this case regarding the issues of TDIU and service connection for the left knee since January 2015, which is prior to the most recent August 2015 remand in the case; thus, there has not been substantial compliance with the Board's remand.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in June 2016.  If no additional VA treatment records exist, the claims file should be documented and the Veteran should be notified accordingly.  38 C.F.R. § 3.159. 

2. Return the Veteran's claims folder to the January 2016 VA examiner (or suitable substitute) for review and elaboration of the January 2016 report and opinion.  The examiner should again review the claims file, to include the aforementioned reports and opinions, and a copy of this remand.  The examiner should then offer an addendum opinion on the following questions:

(a) Is it at least as likely as not (probability of 50 percent or higher) that a left knee disorder diagnosed during the appeal period began in service, was caused by service, or is otherwise related to active military service?  Note that during the appeal period, the following disabilities have been diagnosed: patellofemoral syndrome (July 2005) and arthritis/degenerative joint disease (October 2007, May 2008).  The examiner should provide an opinion regarding agreement or disagreement with the aforementioned disabilities and, in the case of disagreement, provide adequate rationale. 

(b) If the answer to (a) is negative, then is it at least as likely as not that a left knee disorder is proximately due to or the result of a service-connected foot disorder? 

(c) If the answers to (a) and (b) are negative, then is it at least as likely as not that a left knee disorder has been aggravated during the appeal period (i.e., any worsening of the condition beyond the natural progress) by a service-connected foot disorder? 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders. 
3. Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal, to include the claim seeking entitlement to a TDIU.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and her representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



                         ______________________________________________
                                                           M. SORISIO
                               Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


